DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.  The Information Disclosure Statement filed on 09/23/2020  has been considered.

Claim Objections
3. Claims 1, 4,7 and 10 are objected to because of the following informalities.  Appropriate correction is required.

a. Claim 1 should be replaced  as follows, “ An optical module comprising: an optical separating element including a birefringent material, the optical separating element having a first face and a second face, the first face being configured to receive a signal light incident on the first face and a local oscillation (LO) light incident on the first face, the signal light including a first polarized light and a second polarized light having a second polarized plane orthogonal to a first polarized plane of the first polarized light, the LO light having a third polarized plane parallel to the first polarized plane of the first polarized light, the second face being configured to emit the first polarized light and the second polarized light, the first polarized light traveling from the first face to the second face in a first direction and being emitted from a first emission spot on the second face, the second polarized light traveling from the first face to the second face in a second direction inclined with respect to the first direction and being emitted from a second emission spot on the second face, the LO light traveling from the first face to the second face in the first direction and being emitted from a LO light emission spot on the second face, the LO light emission spot being located between the first emission spot and the second emission spot; and an optical waveguide element having a third face facing the second face of the optical separating element, the third face having a first incident spot, a second incident spot, and a LO light incident spot, the first incident spot being optically coupled with the first emission spot of the second face, the second incident spot being optically coupled with the second emission spot of the second face, the LO light incident spot being optically coupled with the LO light emission spot of the second face, the LO light incident spot being located between the first incident spot and the second incident spot”. Appropriate correction is required to make the claim clearer. 

b. Claim 4 should be replaced as follows, “The optical module according to claim 1, wherein a polarization 15 rotator which rotates the second polarized plane of the second polarized light by 90° is provided in a region of the second face including the second emission spot”. Appropriate correction is required to make the claim clearer.

c. Claim 7 should be replaced as follows, “An optical module comprising: an optical multiplexing element including a birefringent material, the optical multiplexing element having a first face and a second face, the first face being configured to emit a signal light and to receive an unmodulated light, the signal light including a first polarized light and a second polarized light having a second polarized plane orthogonal to a first polarized plane of the first polarized light, the unmodulated light having a third  polarized plane parallel to the first polarized plane of the first polarized light, the second face being configured to receive the first polarized light and the second polarized light and to emit the unmodulated light, the first polarized light traveling from a third incident spot on the second face to the first face in a first direction and being emitted from the first face, the second polarized light traveling from a fourth incident spot on the second face to the first face in a second direction inclined with respect to the first direction and being emitted from a position of the first face overlapping the first polarized light, the unmodulated light traveling from the first face to the second face in the first direction and being emitted from an unmodulated light emission spot on the second face, the unmodulated light emission spot  being located between the third incident spot and the fourth incident spot; and an optical modulation element having a third face facing the second face of the optical multiplexing element, the third face having a third emission spot, a fourth emission spot, and an unmodulated light incident spot, the third emission spot being optically coupled with the third incident spot of the second face, the fourth emission spot being optically coupled with the fourth incident spot of the second face, the unmodulated light incident spot being optically coupled with the unmodulated light emission spot of the second face, the unmodulated  light incident spot being located between the third emission spot and the fourth emission spot”. Appropriate correction is required to make the claim clearer.

d. Claim 10 should be replaced as follows, “The optical module according to claim 7, wherein a polarization  rotator which rotates the second polarized plane of the second polarized light by 90° is provided in a region of the second face including the fourth incident spot. Appropriate correction is required to make the claim clearer.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,2,3,4 and 6 are rejected under 35 USC 103 for being unpatentable over Tan et al; (US 2003/0016425) in view of Tan1 et al; (US 2005/0259907).

Regarding claim 1, Tan discloses  an optical module ;(optical module with polarizing beam splitter 424 and planar waveguide 410, see figure 4) comprising: an optical separating element including a birefringent material ;(polarizing beam splitter 424 for splitting the input optical signal 402 and local oscillator signal 106, see figure 4 as reproduced below) the optical separating element having a first face and a second face, the first face being configured to receive a signal light incident on the first face and a local oscillation (LO) light incident on the first face ;(polarizing beam splitter 424 for receiving the input signal 402 and the local oscillator signal 406 on the first side of the polarization beam splitter 424, see figure 4 as reproduced below) the signal light including a first polarized light and a second polarized light having a polarized plane orthogonal to a polarized plane of the first polarized light,;(the polarizing beam splitter 424 divides the combined optical signal into orthogonally polarized beams, see Abstract and figure 4 as reproduced below) the second face being configured to emit the first polarized light and the second polarized light, the first polarized light traveling from the first face to the second face in a first direction and being emitted from a first emission spot on the second face ;(the second face of the polarization beam splitter 442 output the first polarized light from the first side to the second side at the first emission spot, see figure 4 as reproduced below) the second polarized light traveling from the first face to the second face in a second direction inclined with respect to the first direction and being emitted from a second emission spot on the second face ;(the second face of the polarization beam splitter 442 output the second polarized light orthogonal to the first polarized light from the first side to the second side at the second emission spot, see figure 4 as reproduced below)  the LO light traveling from the first face to the second face in the first direction and being emitted from a LO light emission spot on the second face ;(the second face of the polarization beam splitter 442 output the polarized LO beam from the first side to the second side at the LO emission spot emission spot, see figure 4 as reproduced below)  and an optical waveguide element ;(multimode fiber holder 326, see figure 3) having a third face facing the second face of the optical separating element, the third face having a first incident spot, a second incident spot, and a LO light incident spot ;(multimode mode fiber holder 326 third side facing the second side of the polarization beam splitter 324 and having a first incident spot, a second incident spot, and a LO light incident spot, see figure 3)  the first incident spot being optically coupled with the first emission spot of the second face, the second incident spot being optically coupled with the second emission spot of the second face, the LO light incident spot being optically coupled with the LO light emission spot of the second face ;(the lens 326 focuses the four beams (2 polarized signal lights and 2  polarized LO lights) and directs each one of the four beams into a separate one of four optical fibers 336 (corresponding to first second and LO incident spot) that are held in place with a two-by-two fiber holder 328, see paragraph 45 and figure 3).



    PNG
    media_image1.png
    360
    841
    media_image1.png
    Greyscale


However, Tan does not explicitly disclose the LO light having a polarized plane parallel to the polarized plane of the first polarized light, LO light emission spot being located between the first emission spot and the second emission spot; the LO light incident spot being located between the first incident spot and the second incident spot.

In a related field of endeavor, Tan1 discloses the LO light having a polarized plane parallel to the polarized plane of the first polarized light ;(the optical coupler 11 includes a polarization filter that operates on the local oscillator to provide a linearly polarized signal having a predetermined LO polarization direction, see paragraph 9 and figure 2A) LO light emission spot being located between the first emission spot and the second emission spot;(emission/incident spots 71 and 74 are located between the emission/incident spots 72 and 73, see figure 2b) the LO light incident spot being located between the first incident spot and the second incident spot; ;(emission/incident spots 71 and 74 are located between the emission/incident spots 72 and 73, see figure 2b).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the beam pattern of a parallelogram of Tan1 with Tan to determine the asymmetric pattern of the output signal and local oscillator lights and the motivation to provide precise alignment between the light emitted and the light receivers.


Regarding claim 2, Tan discloses the optical module according to claim 1, further comprising a first collimating lens configured to cause the signal light to be collimated light before the signal light is incident on the first face and to emit the collimated light toward the first face ;(the lens 326 focuses thus collimates the four polarized (signal light + LO light ) beams and directs the beams into the first face of the beam-specific fibers 336 (or polarizing beam splitter , see paragraph 50 and figure 3) and a second collimating lens configured to cause the LO light to be collimated light before the LO light is incident on the first face and to emit the collimated light toward the first face;(the lens 326 focuses thus collimates the four polarized (signal light + LO light ) beams and directs the beams into the first face of the beam-specific fibers 336, see paragraph 50 and figure 3).

Regarding claim 3, Tan does not explicitly disclose the optical module according to claim 1, wherein the optical separating element has a rectangular parallelepiped shape of which a longitudinal direction is a direction orthogonal to the first face.

In a related field of endeavor, Tan1 the optical module according to claim 1, wherein the optical separating element has a rectangular parallelepiped shape of which a longitudinal direction is a direction orthogonal to the first face ;(walk off crystal for separating the input signal light local oscillator light into four beams at the corner of a parallelogram; see paragraph 24 and figure 2b). (Motivation same as claim 1).


Regarding claim 4, Tan discloses the optical module according to claim 1, wherein a polarization rotator; (polarization rotator 772, see figure 7) which rotates the polarized plane of the second polarized light by 90° is provided in a region of the second face including the second emission spot; (a polarization rotator 772 located between the planar waveguide optical coupler 710 and the polarizing beam splitter 724, see paragraph 55 and the polarizing beam splitter 424 divides the combined optical signal into orthogonally polarized beams, See Abstract). 

Regarding claim 6, Tan does not explicitly disclose the optical module according to claim 1, wherein the second face is parallel to the first face.

In a related field of endeavor, Tan1 discloses the optical module according to claim 1, wherein the second face is parallel to the first face ;(walk off crystal for separating the input signal light local oscillator light into four beams at the corner of a parallelogram; see paragraph 24 and figure 2b). (Motivation same as claim 1).


Claim 5 is rejected under 35 USC 103 for being unpatentable over Tan et al; (US 2003/0016425) in view of Tan1 et al; (US 2005/0259907) and further in view of Wu et al; (US 6441875).

Regarding claim 5, the combination of Tan and Tan1 does not explicitly disclose the optical module according to claim 1, wherein the birefringent material has a uniaxial property. 

In a related field of endeavor, Wu discloses the optical module according to claim 1, wherein the birefringent material has a uniaxial property; (the pre-polarizer comprises a layer of prism set 21 made of a plurality of uniaxial birefringent material; see column 4;lines 23-25 and figure 2).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the uniaxial property of Wu with Tan and Tan1 to provide single neutral axis wherein the rotating the birefringent material around this axis does not change its optical behavior and motivation is to provide polarization control of the transmitted signal.

Claims 7,9, 10 and 12 are rejected under 35 USC 103 for being unpatentable over Tan et al; (US 2003/0016425) in view of Tan1 et al; (US 2005/0259907) and further in view of Jia et al; (US 2017/0294966).

Regarding claim 7, Tan discloses an optical module ;(optical module with polarizing beam splitter 424 and planar waveguide 410, see figure 4) comprising: including a birefringent material having a first face and a second face ;(polarizing beam splitter 424 for receiving the input signal 402 and the local oscillator signal 406 on the first side and emitting the input signal 402 and the local oscillator signal 406 on the second side of the polarization beam splitter 424, see figure 4 as reproduced below) the first face being configured to emit a signal light and to receive the signal light including a first polarized light and a second polarized light having a polarized plane orthogonal to a polarized plane of the first polarized light,;(the polarizing beam splitter 424 divides the combined optical signal into orthogonally polarized beams, see Abstract and figure 4 as reproduced below) the second face being configured to receive the first polarized light and the second polarized light and to emit the light, the first polarized light traveling from a third incident spot on the second face to the first face in a first direction and being emitted from the first face ;(the second face of the polarization beam splitter 442 output the first polarized light from the first side to the second side at the third incident spot, see figure 4 as reproduced below) the second polarized light traveling from a fourth incident spot on the second face to the first face in a second direction inclined with respect to the first direction and being emitted from a position of the first face overlapping the first polarized light, ;(the second face of the polarization beam splitter 442 output the second polarized light orthogonal to the first polarized light from the first side to the second side at a fourth insident spot, see figure 4 as reproduced below) the light traveling from the first face to the second face in the first direction and being emitted from an light emission spot on the second face,(the signal light and LO light incident in first direction from the first face to the second face, see figure 4 as reproduce below) element having a third face facing the second face of the third face having a third emission spot, a fourth emission spot, and an light incident spot;(multimode mode fiber holder 326 third side facing the second side of the polarization beam splitter 324 and having a first spot, a second spot, and a light incident spot, see figure 3) the third emission spot being optically coupled with the third incident spot of the second face, the fourth emission spot being optically coupled with the fourth incident spot of the second face, the light incident spot being optically coupled with the light emission spot of the second face ;(the lens 326 focuses the four beams (2 polarized signal lights and 2  polarized LO lights) and directs each one of the four beams into a separate one of four optical fibers 336 (corresponding to first second and LO incident spot) that are held in place with a two-by-two fiber holder 328, see paragraph 45 and figure 3).

However, Tan does not explicitly disclose the light having a polarized plane parallel to the polarized plane of the first polarized light, the light emission spot  being located between the third incident spot and the fourth incident spot; the light incident spot being located between the third emission spot and the fourth emission spot; an optical multiplexing element; the optical multiplexing element; an unmodulated light, and an optical modulation; the optical multiplexing element.



    PNG
    media_image1.png
    360
    841
    media_image1.png
    Greyscale



In a related field of endeavor, Tan1 discloses the light having a polarized plane parallel to the polarized plane of the first polarized light ;(the optical coupler 11 includes a polarization filter that operates on the local oscillator to provide a linearly polarized signal having a predetermined LO polarization direction, see paragraph 9 and figure 2A)  the light emission spot  being located between the third incident spot and the fourth incident spot; ;(emission/incident spots 71 and 74 are located between the emission/incident spots 72 and 73, see figure 2b) the light incident spot being located between the third emission spot and the fourth emission spot; ;(emission/incident spots 71 and 74 are located between the emission/incident spots 72 and 73, see figure 2b).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the beam pattern of a parallelogram of Tan1 with Tan to determine the asymmetric pattern of the output signal and local oscillator lights and the motivation to provide precise alignment between the light emitted and the light receivers.

However, the combination of Tan and Tan1 does not explicitly disclose the optical multiplexing element; an unmodulated light, and an optical modulation; the optical multiplexing element.

In a related field of endeavor, Jia discloses the optical multiplexing element;(optical multiplexer 128, see figure 1) an unmodulated light, (unmodulated light 170, see figure 1) and an optical modulation; (upstream modulator 164, see figure 1) the optical multiplexing element ;(optical multiplexer 128, see figure 1).


Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the unmodulated signal and signal light of Jia with Tan and Tan1 to provide an injection locked laser light signal and the motivation is to provide injection locked laser for an optical communication network. 

Regarding claim 9, the combination of Tan and Jia does not explicitly disclose the optical module according to claim  7, wherein the optical multiplexing element has a rectangular parallelepiped shape of which a longitudinal direction is a direction orthogonal to the first face.

In a related field of endeavor, Tan1 discloses the optical module according to claim  7, wherein the optical multiplexing element has a rectangular parallelepiped shape of which a longitudinal direction is a direction orthogonal to the first face ;(walk off crystal for separating the input signal light local oscillator light into four beams at the corner of a parallelogram; see paragraph 24 and figure 2b). (Motivation same as claim 7).

In a related field of endeavor, Tan1 discloses the optical module according to claim 1, wherein the second face is parallel to the first face ;(walk off crystal for separating the input signal light local oscillator light into four beams at the corner of a parallelogram; see paragraph 24 and figure 2b). (Motivation same as claim 1).


Regarding claim 10, Tan discloses the optical module according to claim 7, wherein a polarization rotator (polarization rotator 772, see figure 7) which rotates the polarized plane of the second polarized light by 90° is provided in a region of the second face including the fourth incident spot; (a polarization rotator 772 located between the planar waveguide optical coupler 710 and the polarizing beam splitter 724, see paragraph 55 and the polarizing beam splitter 424 divides the combined optical signal into orthogonally polarized beams, see abstract).


Regarding claim 12, the combination of Tan and Jia does not explicitly disclose the optical module according to claim 7, wherein the second face is parallel to the first face. 

In a related field of endeavor, Tan1 discloses the optical module according to claim 7, wherein the second face is parallel to the first face ;(walk off crystal for separating the input signal light local oscillator light into four beams at the corner of a parallelogram; see paragraph 24 and figure 2b). (Motivation same as claim 7)


Claim 11 is rejected under 35 USC 103 for being unpatentable over Tan et al; (US 2003/0016425) in view of Tan1 et al; (US 2005/0259907), further in view of Jia et al; (US 2017/0294966) and further in view of Wu et al; (US 6441875).

Regarding claim 11, the combination of Tan, Tan1 and Jia does not explicitly disclose the optical module according to claim 7, wherein the birefringent material has a uniaxial property. 

In a related field of endeavor, Wu discloses the optical module according to claim 7, wherein the birefringent material has a uniaxial property; (the pre-polarizer comprises a layer of prism set 21 made of a plurality of uniaxial birefringent material; see column 4;lines 23-25 and figure 2).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the uniaxial property of Wu with Tan, Tan1 and Jia to provide single neutral axis wherein the rotating the birefringent material around this axis does not change its optical behavior and motivation is to provide polarization control of the transmitted signal.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
4. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Sorin et al ; (US 6259529) discloses an apparatus for combining and separating the optical signal/local oscillation signal; see figure 4.

b. Frisken et al; (US 2015/0086198) discloses an optical combiner for combing the polarized optical signal and the polarized reference (LO) signal, see figure 1.

c. Neda et al; (Symmetric signal and local oscillator polarization diverse coherent optical receiver – 2016 attached) discloses improved coherent optical receiver that compensates for a random drift in the state of polarization (SOP) of both the signal and the local oscillator (LO); see figure 2



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/ Primary Examiner, Art Unit 2636